United States Court of Appeals
                            For the Eighth Circuit

                     ___________________________

                             No. 17-3662
                     ___________________________

                                  Janice Jones

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Robert K. Cox, Administrative Law Judge; Jacqueline E. Crawford-Apperson,
   Vocational Expert; David G. Buell, Administrative Law Judge; Nancy A.
    Berryhill, Acting Commissioner of the Social Security Administration

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                    for the District of Nebraska - Omaha
                               ____________

                         Submitted: August 20, 2018
                           Filed: August 23, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
      Janice Jones appeals from the order of the district court1 affirming the
Commissioner’s denial of her applications for disability insurance benefits and
supplemental security income. Liberally construing Jones’s pro se filings as
challenging the administrative law judge’s (ALJ’s) residual functional capacity (RFC)
determination, we conclude that substantial evidence supports the ALJ’s RFC finding
and his ultimate conclusion that Jones was not disabled. See Andrews v. Colvin, 791
F.3d 923, 928 (8th Cir. 2015) (standard of review). As to Jones’s claim that her
hearing was deficient and conducted unprofessionally, we conclude that Jones failed
to demonstrate that any alleged error was not harmless.2 See Byes v. Astrue, 687 F.3d
913, 917 (8th Cir. 2012) (to show error is not harmless, claimant must provide some
indication that ALJ would have decided differently if error had not occurred). The
judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
      2
       We need not address Jones’s additional contention that an administrative
appeals judge “prejudged” her, as she raises this issue for the first time on appeal.
See Hepp v. Astrue, 511 F.3d 798, 806 (8th Cir. 2008) (issue is waived if claimant
does not raise it before district court).

                                         -2-